Citation Nr: 0631489	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-03 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of total left hip replacement, currently rated as 
30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of total right hip replacement, currently rated as 
30 percent disabling.

3.  Entitlement to a disability evaluation in excess of 20 
percent for low back syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  For the period prior to October 18, 2001, the veteran's 
service-connected left hip disability was manifested by x-
ray evidence of arthritis.  There was no evidence of flexion 
of the left thigh limited to 20 degrees.

2.  For the period prior to November 7, 2002, the veteran's 
service-connected right hip was manifested by x-ray evidence 
of arthritis.  There was no evidence of flexion of the right 
thigh limited to 30 degrees, or abduction of the thigh lost 
beyond 10 degrees.

3.  Resolving any doubt in the veteran's favor, for the 
period from December 1, 2002, the veteran's residuals of 
total left hip replacement, to include increased 
fatigability, incoordination, and decreased strength, are 
moderately severe, in nature. 

4.  Resolving any doubt in the veteran's favor, for the 
period from January 1, 2004, the veteran's residuals of 
total right hip replacement, to include increased 
fatigability, incoordination, and decreased strength, are 
moderately severe, in nature. 

5.  The veteran's service-connected low back disability is 
manifested by a low back strain, x-ray evidence of 
arthritis, and pain on motion.  There is no evidence of 
severe limitation of motion of the lumbar spine under the 
old criteria, and there is no evidence of forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine under the 
revised criteria. 

6.  The veteran has not submitted evidence tending to show 
that his service-connected low back syndrome requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to October 18, 2001, the criteria 
for an evaluation in excess of 20 percent for left hip 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5252, 5253 (2006).

2.  For the period prior to November 7, 2002, the criteria 
for an evaluation in excess of 10 percent for right hip 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5252, 5253 (2006).

3.  For the period beginning December 1, 2002, the criteria 
for a 50 percent evaluation, and no higher, for residuals of 
total left hip replacement are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5054 (2006).

4.  For the period beginning January 1, 2004, the criteria 
for a 50 percent evaluation, and no higher, for residuals of 
total right hip replacement are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5054 (2006).

5.  The criteria for an evaluation in excess of 20 percent 
for low back syndrome are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295, 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the 
notice required by the VCAA in a March 2005 letter.  That 
letter informed the veteran to submit any pertinent evidence 
he has in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on his behalf.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  The claims folder contains service medical 
records, medical records from VA Medical Center in Tampa, 
and private evidence from Palms of Pasadena, Dr. Hayter, 
Florida Knee, B. Walker, D.C., and Orthopedic Centers.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is satisfied that VA has complied with its duty to assist 
the veteran in the development of the facts pertinent to his 
claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Since the Board is taking action favorable to the veteran by 
granting increased evaluations for the veteran's service-
connected bilateral hip disability, a decision at this point 
poses no risk of prejudice to the veteran.  The agency of 
original jurisdiction will be responsible for addressing any 
notice defect when effectuating the award.  Further, in 
light of the Board's denial of the veteran's increased 
rating claim for low back syndrome, no additional disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Increased Rating Claims - Left and Right Hips

During service, the veteran sustained shrapnel wounds to 
multiple areas on his body.  In a June 1971 rating decision, 
the RO granted service connection for traumatic arthrosis of 
both hips and assigned a 20 percent evaluation pursuant to 
Diagnostic Code 5010, which contemplates traumatic 
arthritis.
In a November 1979 rating decision, the RO continued a 20 
percent evaluation for traumatic arthritis of the left hip 
and assigned a separate 10 percent evaluation for traumatic 
arthritis of the right hip.  In a September 2001 rating 
decision, the RO continued those evaluations.


a.  Left Hip - Prior to October 18, 2001

The RO assigned the 20 percent evaluation to the veteran's 
left hip arthritis prior to October 18, 2001 pursuant to 
Diagnostic Codes 5010-5253.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
rating.  Where limitation is limited to 30 degrees, a 20 
percent evaluation is warranted.  Where limitation is 
limited to 20 degrees, a 30 percent evaluation is warranted.  
Where limitation is limited to 10 degrees, a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2006).  

Under Diagnostic Code 5253, a maximum 20 percent evaluation 
is warranted where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

On review, the Board finds that an evaluation in excess of 
20 percent is not warranted for the veteran's service-
connected left hip arthritis prior to October 18, 2001.  The 
Board notes that a 20 percent evaluation is the maximum 
allowable under Diagnostic Code 5253, therefore a higher 
evaluation is not available under such code.  38 C.F.R. 
§ 4.71a (2006).  Further, there is no evidence of flexion of 
the left thigh limited to 20 degrees.  On June 2001 VA 
examination, flexion of the left thigh was to 90 degrees.  
As such, an evaluation in excess of 20 percent is also not 
warranted under Diagnostic Code 5252.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment 
due to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The Board acknowledges that the June 2001 VA examiner 
estimated a 50 percent decrease in functional ability, 
secondary to pain and stiffness in the left hip joint, 
particularly when the veteran walks long distances.  
However, even considering the additional limitation of 
function due to pain, the veteran does not meet the criteria 
for an evaluation in excess of 20 percent prior to October 
18, 2001.  The Board does not find symptoms or pathology 
creating impairment that would warrant an evaluation greater 
than 20 percent prior to October 18, 2001.  See DeLuca, 
supra.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not the veteran has raised 
them.  In this case, the Board finds no provision upon which 
to assign an evaluation in excess of 20 percent for service-
connected left hip disability prior to October 18, 2001.  

In October 2001, the veteran underwent a total left hip 
replacement due to arthritis.  In a December 2003 rating 
decision, the RO increased the evaluation for the veteran's 
service connected left hip disability to 100 percent under 
Diagnostic Code 5054, effective October 18, 2001.  38 C.F.R. 
§ 4.71a.  Under such code, a 100 percent evaluation is 
warranted for 13 months following prosthetic replacement of 
the head of the femur or of the acetabulum.  The RO then 
assigned a 30 percent evaluation for residuals of left hip 
replacement, effective December 1, 2002.  The post-left hip 
replacement period beginning December 1, 2002 will be 
addressed below. 






b.  Right Hip - Prior to November 7, 2002

The 10 percent evaluation in effect prior to November 7, 
2002 for service connected right hip arthritis was assigned 
pursuant to Diagnostic Code 5253.

On review of the medical evidence prior to November 7, 2002, 
the Board finds that an evaluation in excess of 10 percent 
is not warranted for service-connected right hip disability.  
During a March 2001 VA physical therapy consultation, the 
veteran's right hip flexion was limited by 25 percent.  No 
significant objective findings pertinent to the right hip 
were shown on June 2001 VA examination.  As there was no 
evidence of flexion of the right thigh limited to 30 
degrees, or abduction of the thigh lost beyond 10 degrees 
prior to November 7, 2002, an evaluation in excess of 10 
percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5252, 5253 (2006).

In November 2002, the veteran underwent a total right hip 
replacement due to arthritis of the right hip.  The RO 
assigned a 100 percent evaluation, effective November 7, 
2002, and then assigned a 30 percent evaluation, effective 
January 1, 2004.  The post-right hip replacement period, 
effective January 1, 2004, is addressed directly below.  


c.  Residuals of Total Left and Right Hip Replacements

(For the period from December 1, 2002 for the left hip, and 
from January 1, 2004 for the right hip)

Evidence relevant to the severity of the veteran's service-
connected residuals of total left and right hip replacements 
includes a January 2005 VA joint examination.  The veteran 
presented to such examination using a cane and reported 
being able to walk approximately one block, on a good day.  
He complained of daily bilateral hip pain with 4-10 flare 
ups per month, particularly during weather changes.  On 
examination, flexion of both hips was from zero to 90 
degrees, and extension was from zero to 20 degrees.  The 
veteran exhibited pain on motion.  His strength was 4+ out 
of 5 for resisted hip flexion and extension, and 5 out of 5 
for abduction and adduction.  After strenuous repetitive 
activity, the veteran's range of motion decreased by 10 
degrees in flexion, and by 5 degrees in all other planes.  
Impression was bilateral traumatic degenerative arthritis of 
the hips.  The examiner noted that the veteran's arthritis 
of the hips was obviously significant enough to undergo 
total hip replacement, bilaterally.  The examiner further 
stated that the hip replacements produced moderate to severe 
increased fatigability, incoordination, and decreased 
strength.  

Given the current objective evidence of moderate to severe 
residuals following total hip replacement, bilaterally, and 
resolving any doubt in the veteran's favor, the Board finds 
that a 50 percent evaluation is warranted for each hip based 
on evidence of moderately severe residuals.  An evaluation 
in excess of 50 percent is not warranted for either hip, as 
the medical evidence fails to show that the veteran has 
markedly severe residual weakness, pain or limitation of 
motion following implantation of prosthesis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054 (2006).


Increased Rating Claim - Lumbar Spine

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings 
are intended to compensate impairment in earning capacity 
due to a service-connected disorder.  38 U.S.C.A. § 1155 
(West 2002).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

During the pendency of the veteran's appeal, the schedule 
for rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of 
the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a December 2003 statement of the case and a March 2005 
supplemental statement of the case, the veteran was provided 
notice of the amended regulations, and was given a 60-day 
opportunity to submit additional evidence or argument.  38 
C.F.R. § 20.903(c).  The veteran has not responded with 
additional evidence.  Therefore, there is no prejudice to 
the veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

As discussed above, during service, the veteran sustained 
shrapnel wounds to multiple areas of his body.  In a 
November 1979 rating decision, the RO granted service 
connection for low back syndrome, secondary to combat-
related service connected disabilities, and assigned a 20 
percent evaluation pursuant to Diagnostic Code 5292, 
effective September 10, 1979.  The 20 percent evaluation has 
continued to the present.

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires evidence of moderate limitation of 
motion of the lumbar spine.  A 40 percent evaluation 
necessitates evidence of severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5295, a 20 percent evaluation is 
assigned when lumbosacral strain is manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation is assigned for lumbosacral strain when it is 
manifested by severe symptomatology that includes listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

On review, the Board finds that an evaluation in excess of 
20 percent is not warranted under the former criteria, as 
there is no evidence of severe limitation of motion of the 
lumbar spine.  Forward flexion of the lumbar spine was to 95 
degrees on June 2001 VA examination, and to 70 degrees on 
January 2005 VA examination.  Limitation of motion of the 
lumbar spine is no more than moderate, in nature.  There is 
also no evidence that the veteran's lumbar spine disability 
is manifested by severe symptomatology that includes listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Thus, a higher evaluation is not warranted 
under Diagnostic Codes 5292 and 5295.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2002).  

As noted above, the schedule for rating disabilities of the 
spine was revised, effective September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  The amended 
criteria are as follows: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.......................................................
..........40 

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.......................................................
.............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................
10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in Note 2.  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  Id.  Note 4 provides that each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

On review, the Board finds that the veteran's low back 
symptomatology does not warrant an evaluation higher than 20 
percent under the current criteria, as there is no evidence 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  See Diagnostic Code 5237.  As noted above, forward 
flexion of the lumbar spine was to 95 degrees on June 2001 
VA examination, and to 70 degrees on January 2005 VA 
examination.  Also, x-rays of the lumbar spine fail to show 
ankylosis of the thoracolumbar spine.

The Board also notes that the provisions of Diagnostic Code 
5293, which pertain to intervertebral disc syndrome, were 
changed effective from September 23, 2002, and that code 
section was changed to Diagnostic Code 5243 as of September 
26, 2003.  However, because there is no x-ray evidence of 
disc disease of the lumbar spine, Diagnostic Codes 5243 and 
5293 are not applicable.

The Board acknowledges that there is objective evidence of 
pain on motion.  The June 2001 VA examiner estimated a 25 to 
30 percent decrease in range of lumbar spine motion during a 
flare up.  Further, the January 2005 VA examiner indicated 
that the veteran's forward flexion of the lumbar spine was 
decreased by 10 degrees on repeated use.  Notwithstanding, 
the Board notes that the criteria for severe limitation of 
motion under the former Diagnostic Code or forward flexion 
of less than 30 degrees under the current Diagnostic Code 
was not nearly approximated, even considering the additional 
limitation of function due to pain.  The Board finds that 
such symptomatology is adequately compensated by the 
currently assigned 20 percent evaluation and the Board does 
not find symptoms or pathology creating impairment that 
would warrant an evaluation greater than 20 percent.  See 
DeLuca, supra.

As the preponderance of the evidence is against the 
veteran's increased rating claim for low back syndrome, the 
benefit-of- the-doubt doctrine does not apply; therefore, 
such claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2006).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
evidence does not suggest that this case presents an 
exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected low back disability, or 
otherwise render a schedular rating impractical.  The Board 
acknowledges that the veteran works primarily a desk job as 
a tax consultant.  The veteran reports inconveniences at 
work which he partly attributes to his low back disability, 
such as trouble lifting, sitting, and driving.  
Nevertheless, there is no indication that his low back 
disability has produced a marked interference with 
employment.  The evidence also fails to show that the 
veteran is frequently hospitalized for his service-connected 
low back syndrome.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

For the period prior to October 18, 2001, entitlement to an 
evaluation in excess of 20 percent for left hip arthritis is 
denied.  

For the period prior to November 7, 2002, entitlement to an 
evaluation in excess of 10 percent for right hip arthritis 
is denied.  

For the period beginning December 1, 2002, entitlement to a 
50 percent evaluation, and no higher, for residuals of total 
left hip replacement is granted, subject to the laws and 
regulations governing the award of monetary benefits.

For the period beginning January 1, 2004, entitlement to a 
50 percent evaluation, and no higher, for residuals of total 
right hip replacement is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a disability evaluation in excess of 20 
percent for low back syndrome is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


